Citation Nr: 0121998	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-43 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts, (the RO) which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a gastrointestinal disorder.      

The May 1996 rating decision also denied entitlement to an 
increased evaluation for hydronephrosis.  The veteran filed a 
timely appeal with respect to this issue.  However, in a 
November 1999 statement, the veteran indicated that he wanted 
to withdraw this issue from appeal.  Consequently, this issue 
is no longer before the Board for appellate review.   

This matter was remanded to the RO in May 1999.    


FINDINGS OF FACT

1.  In an unappealed September 1981 rating decision, the RO 
denied a claim of entitlement to service connection for a 
gastrointestinal disorder.     

2.  Evidence submitted since the RO's September 1981 decision 
is not cumulative and it bears directly and substantially 
upon the specific matter under consideration and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
gastrointestinal disorder.      




CONCLUSION OF LAW

Evidence submitted since the RO's final September 1981 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for entitlement to 
service connection for a gastrointestinal disorder, which was 
denied by the RO in September 1981.  In the interest of 
clarity, the Board will initially review generally applicable 
law and regulations and discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

Finality/new and material evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  The governing regulations provide that an appeal 
consists of a timely filed NOD in writing and, after an SOC 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West 1991) (the VCAA).

Analysis

Initial Matters

There was been a previous remand by the Board in this case, 
in May 1999.  The RO was directed to schedule the veteran for 
a hearing before the Board at the RO.  The Board specifically 
finds that the RO complied with the directives from the May 
1999 remand.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  
The RO scheduled the veteran for a hearing in October 1999 
and the veteran canceled that hearing.  The RO again 
scheduled the veteran for a hearing before the Board in March 
2001, and the veteran failed to report without good cause.  
To the extent that directives specified in the Board's remand 
were not accomplished, it was because the veteran failed to 
cooperate with the RO's attempts to afford him a hearing 
before the Board.  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f).

Discussion

Service connection for a gastrointestinal disorder to include 
enteritis was initially denied by the RO in a July 1947 
rating decision.  The RO indicated that enteritis had not 
been found upon the last examination.  The veteran was 
notified of this decision in July 1947.  He did not file a 
timely appeal.  Thus, the July 1947 rating decision became 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulation 1008; effective Jan. 25, 
1936, to Dec. 31, 1957.

In September 1980, the veteran filed an application to reopen 
the claim for service connection for a gastrointestinal 
disorder.  In a September 1981 rating decision, the RO denied 
entitlement to service connection for gastroenteritis.  The 
RO denied entitlement to gastroenteritis because there was no 
evidence of chronicity of the gastroenteritis since service.  
The RO noted that the first evidence of treatment for this 
disorder was many years after service, in 1980.  The veteran 
was notified of this decision in October 1981 and he did not 
file a timely appeal.  Thus, this rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).

In order to reopen the claim for service connection for a 
gastrointestinal disorder, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

In March 1996, the veteran applied to reopen his claim of 
service connection for a gastrointestinal disorder.   

At the time of the September 1981 rating decision, the 
evidence of record included the veteran's service medical 
records and an April 1981 statement by Dr. P.N.  

The evidence submitted since the September 1981 rating 
decision includes VA treatment records dated from June 1983 
to April 1984; VA treatment records dated from December 1991 
to October 1995; A May 1996 VA report of an ultrasound of the 
kidney and bladder; a May 1996 VA genitourinary examination 
report; a January 1997 RO hearing transcript; a July 1997 lay 
statement by C.W.; and VA treatment records dated from 
September 1998 to October 1999.  

In the July 1997 statement, C.W. indicated that he has seen 
and talked to the veteran and the veteran complained of 
stomach problems in 1946 and 1947.  

At the hearing before the RO in January 1997, the veteran 
indicated that he has had stomach problems for the last 50 
years, since being hospitalized for stomach problems in 
service.  (Hearing Transcript, page 3).  The veteran 
indicated that he had been treated for a stomach problem at 
the VA from 1946 to 1951.  (page 4).  He stated that in the 
1950's and 1960's, he used over-the-counter treatment for the 
stomach problems.  (page 4).  He stated that he resumed 
treatment at the VA for his stomach problems in the 1980's.  
(page 5).  He indicated that he was treated at the VA for 
stomach problems from 1982 to 1992.  (page 9).  He indicated 
that his current symptoms were consistent with the symptoms 
soon after service, but the current symptoms were less 
intense.  (page 10).   

The VA treatment records dated in 1983 and 1984 reflect 
complaints of abdominal pain.  The August 1983 VA treatment 
record indicates that the veteran had complaints of abdominal 
pain.  A December 1983 VA treatment record indicates that the 
veteran had diverticulosis.  A March 1984 VA treatment record 
indicates that the veteran had abdominal complaints.  

The VA treatment records dated from September 1998 to October 
1999 show that he veteran had abdominal complaints and an 
abdominal disorder was diagnosed.  For instance, the October 
1998 report of a barium enema indicates that the veteran had 
multiple diverticula in the sigmoid colon.  A December 1998 
VA treatment record reflects a diagnosis of colon 
diverticulosis.  An April 1999 VA treatment record reflects a 
diagnosis of irritable bowel syndrome and bacterial 
proliferation, stable, and diverticular disease.  An October 
1999 VA treatment record reflects a diagnosis of 
diverticulosis.  

In January 2001, the Decision Review Officer at the RO found 
new and material evidence and reopened the claim.  When the 
RO has found a claim to be reopened by new and material 
evidence, the Board must still ensure it has jurisdiction.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board finds that the evidence described above is new and 
material evidence.  This medical evidence establishes 
possible continuity of symptomatology of a gastrointestinal 
disorder since separation from service.  

This evidence was not previously submitted to agency 
decisionmakers.  The Board finds that this medical evidence 
of record bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran had 
continuity of symptomatology of an abdominal disorder since 
service.  As noted above, the reason for the denial of 
service connection in September 1981 was that there was no 
evidence of chronicity of an abdominal disorder since 
service.  However, the evidence describe above establishes 
possible chronicity since service.  The veteran's statements 
and the statements by C.W. indicate that the veteran had 
stomach complaints since service.  The Board also finds that 
the veteran and other lay persons are competent to testify as 
to the veteran's symptoms that are observed.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that these statements are sufficient to establish 
possible chronicity of symptoms since service.  The VA 
treatment records show that the veteran had chronic abdominal 
complaints from June 1983 to April 1984, in 1994 and 1995, 
and in 1998 and 1999.    

This evidence is significant because it may establish that 
the veteran's in-service abdominal disorder may not have 
resolved and this disorder may have continued since service.  
In sum, the newly submitted evidence tends to show continuity 
of symptomatology since service separation under 38 C.F.R. 
§ 3.303.  Thus, the Board finds this evidence to be new and 
material evidence and the claim is reopened.

For reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for a 
gastrointestinal disorder will be remanded to the RO for 
development and adjudication in accordance with the Veterans 
Claims Assistance Act of 2000.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder is reopened and the appeal is 
granted to that extent.   

REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  

The veteran asserts that he has had a gastrointestinal 
disorder since service.  There is medical evidence of record 
which establishes that the veteran currently has a 
gastrointestinal disorder.  VA treatment records dated in 
1998 and 1999 reflect a diagnosis of diverticulosis.    

Service medical records show that in January 1946, the 
veteran was hospitalized for a week for moderate, acute 
gastroenteritis.  An October 1946 separation examination 
report indicates that the veteran had enteritis.  The veteran 
himself has stated that he has had abdominal symptoms since 
service.  At the hearing before the RO in January 1997, the 
veteran stated he has had stomach problems for the last 50 
years, since being hospitalized for stomach problems in 
service.  (page 3).  The veteran indicated that he had been 
treated for a stomach problem at the VA from 1946 to 1951.  
(page 4).  He stated that in the 1950's and 1960's, he used 
over-the-counter treatment for the stomach problems.  (page 
4).  He stated that he resumed treatment at the VA for his 
stomach problems in the 1980's.  (page 5).  He indicated that 
he was treated at the VA for stomach problems from 1982 to 
1992.  (page 9).  He indicated that his current symptoms were 
consistent with the symptoms soon after service, but the 
current symptoms were less intense.  (page 10).   

As noted above, the Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, 38 U.S.C.A. § 5103A. 

The VCAA specifically provides that VA's statutory duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  

The Board finds that a VA examination is necessary, since 
there is medical evidence that the veteran currently has a 
gastrointestinal disorder, evidence of a gastrointestinal 
disorder in service, and competent evidence that the veteran 
has had persistent symptoms since service.  The Board notes 
that the veteran was not afforded a VA examination for this 
disorder.  Thus, the Board finds that a VA examination is 
necessary to determine the etiology of the current 
gastrointestinal disorder and whether this disorder is 
related to or a continuation of the disorder diagnosed in 
service.     

The Board also notes that the veteran has identified relevant 
treatment records.  At the hearing before the RO, the veteran 
indicated that he had been treated for a gastrointestinal 
disorder at a VA medical facility on 17 Court Street from 
1946 to 1951.  (page 4).  Such records are relevant to the 
claim because the records may help establish continuity of 
symptomatology of the gastrointestinal disorder since 
service.  Thus, the RO should make an attempt to obtain such 
records.  Accordingly, this case is REMANDED for the 
following actions:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for a 
gastrointestinal disorder since 
separation from service in 1946.  After 
securing appropriate consent from the 
veteran, any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder. 

The RO should make an attempt to obtain 
the veteran's VA treatment records dated 
1946 to 1951.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of the veteran's 
gastrointestinal disorder.  The veteran's 
VA claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
he or she has examined the claims folder.  
The examiner should review the veteran's 
medical history, including the service 
medical records, and provide an opinion 
as to the etiology of any 
gastrointestinal disorder found.  
Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current gastrointestinal disorder was 
first manifested in service or is related 
to the veteran's period of service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

3.  Thereafter, the veteran's claim for 
entitlement to service connection for a 
gastrointestinal disorder should be 
adjudicated by the RO.  If all benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

